                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


CATHERINE KUEHN,                                   )
                                                   )
       Plaintiff,                                  )   Case No.
                                                   )
vs.                                                )   St. Louis County Circuit Court
                                                   )   Case No. 20SL-CC00837
CHERYL POLLARD and                                 )
SWINGLINE TRANSPORT, LLC,                          )   JURY TRIAL DEMANDED
                                                   )
       Defendants.                                 )

                                   NOTICE OF REMOVAL

       Defendant Swingline Transport, LLC, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files

this Notice for the Removal of the above-referenced action to the United States District Court for

the Eastern District of Missouri, Eastern Division, and for grounds therefore respectfully states:

       A.      Venue is proper in the United States District Court for the Eastern District of
               Missouri, Eastern Division

       1.      The above-referenced action, now pending in the St. Louis County, Missouri

Circuit Court, is a civil action at law brought by Plaintiff, above-named, against Defendants to

recover damages.

       2.      The incident alleged by Plaintiff has arisen within the jurisdiction or boundaries of

the United States District Court, Eastern District of Missouri, Eastern Division.

       3.      Pursuant to 28 U.S.C. §1446(a), venue lies in the United States District Court for

the Eastern District of Missouri, Eastern Division, because St. Louis County, Missouri is within

the Eastern District of Missouri, Eastern Division.
       B.      The Procedural Requirements for Removal are Satisfied

       4.      The Complaint, which is attached hereto as part of Exhibit 1, was filed and served

upon Defendant on February 26, 2020, and, therefore, the time for filing this Notice of Removal

under 28 U.S.C. § 1446 has not yet expired.

       5.      Written notice of the filing of this Notice of Removal is being given to Plaintiff and

a copy of this Notice of Removal is being filed with the St. Louis County Clerk of Court pursuant

to 28 U.S.C. §1446(d).

       6.      A copy of all known process, pleadings and orders from the state case are attached

collectively hereto as Exhibit 1 in accordance with 28 U.S.C. §1446(a).

       C.      There is Diversity Among The Original Parties

       7.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. §1332(a)

and removal to this Court is proper pursuant to 28 U.S.C. §1441(b)(2) because Defendants are not

citizens of this State, and there is complete diversity of citizenship between all parties.

       8.      Plaintiff Catherine Kuehn was at the time of the commencement of this action, and

has been ever since, a citizen and resident of Missouri.

       9.      Defendant Cheryl Pollard was at the time of the commencement of this action, and

has been ever since, a citizen and resident of Alabama.

       10.     Defendant Swingline Transport, LLC is an Iowa limited liability company with its

principal place of business in Cedar Rapids, Iowa. The only members of Swingline Transport, LLC

are Aaron Kingsbury and William Zenke, both of whom are citizens and residents of Iowa. For

diversity purposes, Swingline Transport, LLC is a citizen and/or resident of Iowa.

       D.      The Amount in Controversy Exceeds $75,000

       11.     The matter and amount in controversy in this action, exclusive of interest and costs,

exceeds the sum or value of Seventy-Five Thousand Dollars ($75,000.00) as required by 28 U.S.C.


                                                  2
§1332(a), in that Plaintiff, in her Petition, prays for judgment in excess of that amount, and has

alleged that Defendants allegedly caused severe, permanent, painful and progressive injuries to

Plaintiff for which she will continue to require medical care into the future, and for which she is

also seeking to recover punitive damages. Further, on August 12, 2019, Plaintiff submitted a

demand for $1,500,000, which was subsequently lowered to $750,000 on October 3, 2019.

       E.      Consent of Served Defendants

       12.     Defendant has no knowledge or notice that Defendant Cheryl Pollard has been

served with process in this case at the time of this Notice of Removal. See St. Louis County Docket

Sheet, attached hereto as Exhibit 2.

       13.     28 U.S.C. §1146(b)(2)(A) provides: “When a civil action is removed solely under

section 1441(a), all defendants who have been properly joined and served must join in or consent

to the removal of the action.” (Emphasis added).

       14.     Because Defendant has no knowledge or information that Defendant Cheryl Pollard

has been served with process in this case, Defendant Cheryl Pollard need not consent to this

removal at this time.

       WHEREFORE, Defendant Swingline Transport, LLC prays that this Honorable Court

enter an Order causing said Cause No. 20SL-CC00837of the St. Louis County, Missouri Circuit

Court to be removed to this Court for further proceedings, and that this Court take jurisdiction

herein, and make further orders as may be just and proper.




                                                3
                                            /s/ Kevin L. Fritz
                                           Kevin L. Fritz                  #41638 MO
                                           Daniel K. Mannion               #50627 MO
                                           LASHLY & BAER, P.C.
                                           714 Locust Street
                                           St. Louis, MO 63101
                                           (314) 621-2939 (Telephone)
                                           (314) 621-6844 (FAX)
                                           klfritz@lashlybaer.com
                                           dmannion@lashlybaer.com
                                           Attorneys for Defendant Swingline Transport, LLC

                                CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing was filed electronically with the Clerk of Court
on March 24, 2020, to be served by operation of the Court’s electronic filing system upon: Brent
E. Labovitz, Kolker & Labovitz, 7700 Bonhomme Ave., Suite 350, Clayton, Missouri 63105,
bel@kolkerlawfirm.com, Attorneys for Plaintiff.


                                                       /s/ Kevin L. Fritz


1706095




                                                4
